



Exhibit 10.3


NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS UNDER THE
NEWFIELD EXPLORATION COMPANY
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
This Restricted Stock Unit Agreement (this “Agreement”) is made this [____] day
of [____], 2016 (the “Effective Date”), by and between Newfield Exploration
Company (the “Company”) and [_________] (“Director”).
1.    AWARD.
(a)
Restricted Stock Units. Pursuant to the Company’s 2011 Omnibus Stock Plan, as
amended and restated (the “2011 Plan”), the Company’s Non-Employee Directors’
Deferred Compensation Plan (the “Director Deferred Plan”), Director’s applicable
Calendar Year Election Form (the “Election Form”) and this Agreement, [____]
Restricted Stock Units (“RSUs”) are granted to Director as of the Effective Date
as hereinafter provided subject to certain restrictions described herein. For
purposes of this Agreement, a grant of RSUs is a bookkeeping entry in the
Director’s RSU Subaccount that represents the right to receive one share of
Common Stock on the applicable payment date(s) set forth in Section 2(d) in
exchange for each Vested RSU. RSUs are not shares of Common Stock and, except as
otherwise provided in this Agreement, have no voting rights, dividend rights or
any other benefits generally accorded to stockholders unless and until Common
Stock is actually issued pursuant to Section 2(d).

(b)
Plan Documents Incorporated. Director acknowledges receipt of a copy of the 2011
Plan and the Director Deferred Plan, and agrees that this grant of RSUs shall be
subject to all of the terms and provisions thereof. Unless otherwise specified,
capitalized terms used but not defined herein will have the meanings set forth
in the Director Deferred Plan.

2.
RESTRICTED STOCK UNITS. Director hereby accepts the RSUs when awarded and agrees
with respect thereto as follows:

(a)
Restrictions. Except as may be otherwise provided in Article VII of the 2011
Plan, in the event of termination of Director’s service for any reason other
than death or Disability (as defined in the 2011 Plan), Director shall, for no
consideration, forfeit to the Company all RSUs to the extent then subject to the
Forfeiture Restrictions. The obligation to forfeit and surrender RSUs to the
Company upon termination of Director’s service is referred to herein as the
“Forfeiture Restrictions.” The



1



--------------------------------------------------------------------------------





Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of RSUs. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred or disposed of other than by will or the
laws of descent or distribution, and any such attempted transfer shall be void.
(b)
Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to
the RSUs on the day before the date of the first annual meeting of stockholders
following the date of issuance of the RSUs, provided that the lapse conditions
described below have been satisfied (the “Annual Meeting Lapse Date”). The
Forfeiture Restrictions shall lapse as provided above and the RSUs shall become
Vested only if Director has remained a director of the Company continuously from
the Effective Date through the Annual Meeting Lapse Date; provided, however,
that if, prior to the Annual Meeting Lapse Date, (i) Director terminates service
as a director by reason of death or Disability, or (ii) a Qualifying Change of
Control occurs, then, in each case, the Forfeiture Restrictions on all RSUs
issued to Director shall immediately lapse, and the RSUs shall become Vested, as
of the date of his or her termination of service as a director or as of the date
of the Qualifying Change of Control, as applicable. To the extent that the lapse
conditions are not satisfied, Director shall automatically for no consideration
forfeit and surrender to the Company all of the RSUs that are then subject to
Forfeiture Restrictions.

(c)
Plan Earnings. RSUs credited to Director’s RSU Subaccount shall be credited with
Plan Earnings in the form of additional Restricted Stock Units in accordance
with Section 6.02 of the Director Deferred Plan. Any additional Restricted Stock
Units so credited are subject to the terms and conditions of this Agreement, the
Election Form and the 2011 Plan, and specifically will vest and be settled, or
forfeited, as applicable, to the extent and at the time that the underlying RSUs
to which such additional Restricted Stock Units relate are subject to vesting,
settlement or forfeiture.

(d)
Issuance of Shares. Payment with respect to Vested RSUs (including any
additional Restricted Stock Units related thereto that are credited in
accordance with Section 2(c)) shall be made in the form of shares of Common
Stock [and shall commence] on the first day of the month following the six month
anniversary of Director’s “separation from service” from the Company (within the
meaning of Section 409A), [with payments made in [___] substantially equal
annual installments and any subsequent annual installments paid on the
anniversary of the initial installment payment]; provided, that, such payment
shall instead be made [in a lump sum in full] upon a Qualifying Change of
Control, if earlier. Common Stock issued pursuant to this Agreement may be
evidenced in such manner as the Company may deem appropriate, including
book-entry registration or by the issuance of a stock certificate (electronic or
physical).





2



--------------------------------------------------------------------------------





3.
SECURITIES LAWS. Director agrees to be bound by such provisions as the Company
may require to the end that the issuance by the Company or the sale by Director
of Common Stock that is the subject of this Agreement shall be in compliance
with the applicable securities laws.

4.
SECTION 409A. The RSUs and the payment of Common Stock under this Agreement are
intended to comply with the applicable requirements of Section 409A. This
Agreement shall be operated, limited, construed and interpreted consistent with
the foregoing intent to the maximum extent possible; provided, that the Company
makes no representation that the Agreement and the RSUs comply with Section 409A
and shall have no liability to Director for any failure to comply with Section
409A. The Company reserves the right (without obligation to do so) to amend,
restructure, terminate or replace this Award in order to cause this Award to
either not be subject to Section 409A or to comply with the applicable
provisions of the rules thereunder.

5.
COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse of
Director in any of the RSUs shall be subject to all the terms, conditions and
restrictions of this Agreement, and shall be forfeited and surrendered to the
Company upon the occurrence of any of the events requiring Director’s interest
in such RSUs to be so forfeited and surrendered pursuant to this Agreement.

6.
TAX WITHHOLDING AND TAX ELECTION. To the extent the issuance of the RSUs, the
lapse of Forfeiture Restrictions or the payment of Common Stock hereunder
results in the receipt of compensation by Director, the Company is authorized to
withhold from any other cash compensation then or thereafter payable to Director
any tax payable or required to be withheld by reason of the receipt of
compensation resulting from the issuance of RSUs or shares related thereto or
the lapse of Forfeiture Restrictions. Alternatively, Director may authorize the
Company to retain or withhold sufficient shares of Common Stock otherwise
receivable by Director from the Company with respect to the RSUs or may deliver
to the Company sufficient shares of Common Stock to enable the Company to
satisfy any such withholding or other tax obligation.

7.
BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Director.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Director has executed this Agreement,
all as of the date first above written.












3



--------------------------------------------------------------------------------





NEWFIELD EXPLORATION COMPANY




By: __________________________________        
Name:
Title:






    
______________________________________    
[Name]
Director








4

